Citation Nr: 1507280	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating for torn medial meniscus of the left knee, currently rated as 10 percent disabling.

2. Entitlement to service connection for low back disability, to include as secondary to service-connected torn medial meniscus of the left knee.

3. Entitlement service connection for right knee disability, to include as secondary to service-connected torn medial meniscus of the left knee.

4. Entitlement to service connection for left hip disability, to include as secondary to service-connected torn medial meniscus of the left knee.

5. Entitlement to service connection for right hip disability, to include as secondary to service-connected torn medial meniscus of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that evidence has been associated with the Veteran's claims file after the most recent Statement of the Case was issued in January 2013.  However, that evidence is either duplicative or otherwise not pertinent to the issues on appeal.  Thus, there is no prejudice to the Veteran to proceed with this appeal.

The Veteran requested a hearing before a Decision Review Officer.  See January 2013 Substantive Appeal.  However, in a June 2013 submission, the Veteran withdrew that request. 

The issue of entitlement to service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by a diagnosis of arthritis; flexion was not limited to 45 degrees; extension was not limited to 10 degrees; there is no evidence of subluxation, instability, or ankylosis of the left knee.

2.  Low back disability is not related to active service, did not manifest within one year of separation from service, and is not caused or aggravated by service-connected torn medial meniscus of the left knee.

3.  Left hip disability is not related to active service, did not manifest within one year of separation from service, and is not caused or aggravated by service-connected torn medial meniscus of the left knee.

4.  Right hip disability is not related to active service, did not manifest within one year of separation from service, and is not caused or aggravated by service-connected torn medial meniscus of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for torn medial meniscus of the left knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5256-5263 (2014).

2.  The criteria for entitlement to service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for entitlement to service connection for left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for entitlement to service connection for right hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify has been satisfied through a notice letter dated December 2011 which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for service connection and an increased rating, the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  There is no evidence that any treatment records relating to the disabilities on appeal are outstanding.

The Veteran was afforded VA examinations in January 2012.  Regarding his claim for an increased rating, the examination involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding his claims for service connection, the January 2012 VA examiner offered an opinion as to whether his bilateral hip and low back disabilities were caused or aggravated by his service-connected left knee disability.  There is no assertion by either the Veteran or his representative that the January 2012 opinions were in some way inadequate.

The Board does note that VA did not obtain opinions as to whether the Veteran's bilateral hip and low back disabilities were related to his period of service.  Such opinions, however, were not necessary.   There is no evidence or argument that those disabilities were incurred in service.  Moreover, there is no evidence or argument that those disabilities are somehow related to the Veteran's period of service.  As such, opinions as to direct service connection are not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA did obtain medical opinions concerning whether the referenced disabilities are related to service-connected disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Merits

A. Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).   After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for disabilities of the knee are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees. When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula. With malunion and slight knee or ankle disability, a 10 percent rating is assigned. Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Turning to the evidence of record, the Veteran stated that he was entitled to an increased rating as his left knee disability had worsened.  See November 2011 Claim. 

The Veteran was afforded a VA examination in January 2012.  There, range of motion testing was performed.  The Veteran displayed flexion to 90 degrees, where objective evidence of painful motion began.  Repetitive use testing did not reveal any further limitation of flexion.  The Veteran displayed no limitation of extension and repetitive use testing did not reveal any limitation of extension.

The examiner explained that the Veteran experiences functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, and interference with sitting, standing, and weight-bearing.  There was no pain to palpitation for joint line or soft tissues of the left knee.  Muscle strength testing revealed normal strength on flexion and extension.  Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  

The examiner further noted that the x-rays revealed degenerative joint disease of the left knee.  Finally, the examiner stated that there the Veteran's left knee disability does not impact his ability to work.

There is no further evidence reflecting the severity of the Veteran's left knee during the appeal period or one year prior to the date his claim for an increased rating was filed.  

Applying the relevant diagnostic codes to the manifestations of the Veteran's left knee disability throughout the appeal period, a disability rating in excess of 10 percent is not warranted.  There is no evidence of any ankylosis of the left knee, rendering Diagnostic Code 5256 inapplicable.  Additionally, there is no evidence of any recurrent subluxation or instability, making Diagnostic Code 5257 inapplicable.  While flexion was limited to 90 degrees, that would only warrant a noncompensable rating under Diagnostic Code 5260.  Likewise, there was no limitation of extension, making Diagnostic Code 5261 inapplicable.  Finally, there was simply no evidence of any dislocation, tibia or fibula impairment, or any genu recurvatum, making Diagnostic Codes 5258, 5259, 5262 and 5263 inapplicable.  The Veteran is only entitled to a 10 percent rating under Diagnostic Code 5003, as the Veteran has arthritis of the left knee along with noncompensable limitation of motion, as discussed above.  

While the Board acknowledges the Veteran's belief that he is entitled to a disability rating in excess of 10 percent, application of the applicable diagnostic codes to the relevant evidence of record reveals that a rating greater than 10 percent is not warranted.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step (or element) is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id. 

The second step is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The Board finds that the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria. Indeed, his disability is manifested by pain and some limitation of motion.  Moreover, the Veteran has not reported any additional impacts of his left knee disability on his social or occupational abilities.  Therefore, no extraschedular referral is required.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will consider whether service connection is warranted for each disability, in turn, below.

1. Low Back Disability

The Veteran asserts that his low back disability is caused or aggravated by his service-connected left knee disability.

That the Veteran has a diagnosed low back disability is not in question.  Upon his VA examination in January 2012, a diagnosis of degenerative disc disease of the lumbosacral spine was confirmed by X-ray findings. 

Regarding direct service connection, there is no evidence of any in-service injury or event relating to the Veteran's current low back disability.  Indeed, the Veteran's back was noted as normal upon his separation from service.  Likewise, there is no evidence whatsoever regarding any nexus between the Veteran's current low back disability and his period of active service.  Without any evidence of any in-service event or injury or any nexus between the Veteran's low back disability and his period of active service, service connection on a direct basis is not warranted.    See Shedden, 381 F.3d 1163.

Regarding presumptive service connection under 38 C.F.R. § 3.307, there is no evidence that the Veteran's low back disability manifested within a year of his separation from service.  Indeed, upon his January 2012 VA examination, the Veteran made clear that he only began experiencing low back pain some five years earlier.  Low back pain did not begin until some 30 years following the Veteran's separation from active service.  Thus, the evidence does not show that the Veteran's low back disability manifested within a year of his separation from service and, accordingly, presumptive service connection is not warranted under 38 C.F.R. § 3.307.

Finally, regarding secondary service connection, the preponderance of the evidence is against the Veteran's claim.  The January 2012 VA examiner opined that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability.  As rationale, the examiner explained that the Veteran's low back osteoarthritis was normal for his age, given its onset about five years prior.  The examiner also explained that there was a long gap in between the Veteran's left knee injury and his development of low back osteoarthritis.  This led the examiner to conclude that it was less likely than not that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability.  The Board finds this opinion highly probative as to the issue of secondary service connection as the examiner stated a clear opinion and supported that opinion with a cogent, thorough rationale.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.

While the Veteran himself asserts that his low back disability is secondary to his service-connected left knee disability, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Likewise, there is no evidence, other than the Veteran's lay assertions, relating the Veteran's low back disability to his service-connected left knee disability.  As such, there is no competent evidence counter to the probative January 2012 VA examiner's opinion, which is against a finding that a low back disability is related to his service-connected left knee disability.

In conclusion, the evidence is against a finding that service connection for a low back disability is warranted.  There is no evidence of any in-service back injury or any nexus between the Veteran's period of service and his current low back disability.  Likewise, the Veteran did not develop his low back disability until some 30 years following his period of active service.  Finally, the January 2012 VA examiner provided a highly probative opinion against a finding that the Veteran's low back disability was less likely than not caused or aggravated by his service-connected left knee disability.  There is no competent evidence counter to the January 2012 VA examiner's highly probative opinion-which is against a finding that secondary service connection is warranted.  Thus, as the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2. Bilateral Hip Disabilities

The Veteran asserts that his bilateral hip disabilities are caused or aggravated by his service-connected left knee disability.

That the Veteran has diagnosed bilateral hip disabilities is not in question.  Upon his VA examination in January 2012, x-ray findings showed bilateral hip osteoarthritis.  In addition, diagnoses of bilateral hip bursitis were also noted.  

Regarding direct service connection, there is no evidence of any in-service injury or event relating to the Veteran's current bilateral hip disabilities.  Indeed, there were no notations of any hip problems upon the Veteran's separation from service.  Likewise, there is no evidence whatsoever regarding any nexus between the Veteran's current bilateral hip disabilities and his period of active service.  Without any evidence of any in-service event or injury or any nexus between the Veteran's bilateral hip disabilities and his period of active service, service connection on a direct basis is not warranted.  See Shedden, 381 F.3d 1163.

Regarding presumptive service connection under 38 C.F.R. § 3.307, there is no evidence that the Veteran's bilateral hip disabilities manifested within a year of his separation from service.  Indeed, upon his January 2012 VA examination, the Veteran made clear that he only began experiencing hip pain some five years earlier.  Bilateral hip pain did not begin until some 30 years following the Veteran's separation from active service.  Thus, the evidence does not show that the Veteran's bilateral hip disabilities manifested within a year of his separation from service and, accordingly, presumptive service connection is not warranted under 38 C.F.R. § 3.307.

Finally, regarding secondary service connection, the preponderance of the evidence is against the Veteran's claim.  The January 2012 VA examiner opined that it was less likely than not that the Veteran's bilateral hip disabilities were caused or aggravated by his service-connected left knee disability.  As rationale, the examiner explained that the Veteran's hip disabilities were normal for his age, given their onset about five years ago.  The examiner also explained that there was a long gap in between the Veteran's left knee injury and his development of bilateral hip pain.  This led the examiner to conclude that it was less likely than not that the Veteran's bilateral hip disabilities were caused or aggravated by his service-connected left knee disability.  The Board finds this opinion highly probative as to the issue of secondary service connection as the examiner stated a clear opinion and supported that opinion with a cogent, thorough rationale.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. at 124.

While the Veteran himself asserts that his hip disabilities are secondary to his service-connected left knee disability, the Board finds that such a complex medical question is beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.  Likewise, there is no evidence, other than the Veteran's lay assertions, relating the Veteran's hip disabilities to his service-connected left knee disability.  As such, there is no competent evidence counter to the probative January 2012 VA examiner's opinion, which is against a finding that the Veteran's hip disabilities are related to his service-connected left knee disability.

In conclusion, the evidence is against a finding that service connection for bilateral hip disabilities is warranted.  There is no evidence of any in-service hip injury or any nexus between the Veteran's period of service and his current hip disability.  Likewise, the Veteran did not develop hip back disability until some 30 years following his period of active service.  Finally, the January 2012 VA examiner provided a highly probative opinion against a finding that the Veteran's hip disabilities were less likely than not caused or aggravated by his service-connected left knee disability.  There is no competent evidence counter to the January 2012 VA examiner's highly probative opinion-which is against a finding that secondary service connection is warranted.  Thus, as the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 10 percent for torn medial meniscus of the left knee is denied.

Entitlement to service connection for low back disability is denied.

Entitlement to service connection for left hip disability is denied.

Entitlement to service connection for right hip disability is denied.


REMAND

With regard to the issue of entitlement to service connection for right knee disability, the January 2012 VA examiner's opinion is inadequate.  The examiner stated that it was less likely than not that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  As part of his rationale, the examiner stated that there was no evidence of any defined right knee disability during the Veteran's period of service.  

First, it is unclear why a defined in-service injury is relevant to whether the Veteran's right knee disability is secondary to his service-connected left knee disability.  Second, a review of the Veteran's service treatment records reveals a notation of some right knee injury.  See May 1971 Service Treatment Record.  As such, the opinion is inadequate.  On remand, the examiner must offer an opinion as to direct and secondary service connection.  


Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the January 2012 VA examiner (or another qualified examiner, if unavailable) for clarification.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  The examiner should opine as to the following:

a. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disability is related to his period of active service?

In addressing this, the examiner must specifically comment on the May 1971 service treatment record noting a right knee injury.

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left knee disability caused or aggravated (increased in disability beyond the natural progression) any right knee disability?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


